Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-12 are rejected under 35 U.S.C. 103 as obvious over US PGPub 2014/0220438 (Abe).
With respect to claim 1, Abe teaches a nonaqueous electrolyte secondary battery comprising a cathode (positive electrode), and anode (negative electrode), and an electrolyte layer between the two (PP 0055).  The cathode comprises a conductive polyaniline which is doped with anions (PP 0094-0094).  The polyaniline is dedoped which reduces the polyaniline (PP 0038).  The doping and dedoping the polyaniline is charging and discharging the battery (PP 0039).  Polyaniline having a dopant is a known cathode active material (PP 0006).  The nonaqueous electrolyte secondary battery is a lithium ion battery in which lithium ions are inserted and extracted from the bases (PP 0111), including the anode.  The anions and cations pass through the electrolytic solution (PP 0095) and therefore the electrolytic solution would contain the anions and lithium ions.  Abe fails to teach the molar ratio of the total anions in the battery to the monomer units of the polyaniline.  It would have been obvious to one of ordinary skill in the art to use a workable amount of anions and polyaniline to facilitate the charging and discharging of the lithium ion battery, which would reasonably overlap with applicant’s claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claims 3 and 7, the anion may be tetrafluoroborate anions (PP 0095).
With respect to claims 4 and 8, the electrolyte comprises a solvent such as dimethylcarbonate and propylene carbonate, which may be used in combination (PP 0108).
With respect to claims 5, 6, 9, 10 and 12, Abe gives one example of the anions in a concentration of 1 mol/dm3 (equivalent to mol/L) (PP 0209).  Abe fails to teach the concentration in the charged state, however one of ordinary skill would expect the concertation in the electrolyte to be lower in a charged state (when the anions are on the electrode) and higher in a discharged state (when the anions are “free”).  Therefore one of ordinary skill in the art would expect the concentration to be substantially similar to those of the claimed ranges.
With respect to claim 11, Abe fails to teach the molar ratio of anions that are doped into the polyaniline in the charged state to the amount of monomers that constitute the polyaniline in the positive electrode. It would have been obvious to one of ordinary skill in the art to use a workable amount of anions and polyaniline which would optimize the charge/discharge of the lithium ion battery, which would reasonably overlap with applicant’s claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
The affidavit is not commensurate in scope with the claims.  The affidavit shows the capacitance retention of a positive electrode comprising a polyaniline doped with sulfate ions, a negative electrode having a carbon paste comprising carboxycellulose and styrene butadiene, and an electrolyte comprising a propylene carbonate, dimethyl carbonate, and LiPF6 to produce hexafluorophosphate anions. (see instant Examples).  The amount of anions are varied (as detailed in Table 1).  This composition is not commensurate with the claimed electrochemical device, which requires a positive electrode having a polyaniline and an unrestricted anion, a negative electrode having any material which occludes and releases lithium ions, and an unrestricted electrolytic solution containing the anions and lithium ions.  There is no showing that the capacitance retention of the affidavit would occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see MPEP 716.02(d).
The affidavit further does not establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Ex parte Gelles, 22 USPQ2d 1318, 1319.  The affidavit shows that when the ratio of B/A is less than 0.7, the initial capacitance retention rate is between 97.3% to 99.7%.  Abe teaches a battery which has a capacity retention of about 85-90% after 400 charge/discharge cycles (PP 0193).  It is known that the capacity retention diminishes over a large number of charge/discharge cycles, and therefore one of ordinary skill in the art would expect the initial capacity retention of Abe to be higher than that at 400 cycles, and would be close to the initial capacity of the affidavit/instant specification.  Applicant may rebut the prima facie case of obviousness by comparing the claimed subject matter with the closest prior art, In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979); MEPE 716.02(e).  However no comparison has yet been presented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759